Name: Commission Regulation (EC) No 1330/1999 of 23 June 1999 determining the extent to which applications in the beef and veal sector for import rights lodged pursuant to Regulation (EC) No 995/1999 may be accepted
 Type: Regulation
 Subject Matter: trade;  animal product;  EU finance;  tariff policy
 Date Published: nan

 EN Official Journal of the European Communities24. 6. 1999 L 157/41 COMMISSION REGULATION (EC) No 1330/1999 of 23 June 1999 determining the extent to which applications in the beef and veal sector for import rights lodged pursuant to Regulation (EC) No 995/1999 may be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 995/ 1999 of 11 May 1999 opening and providing for the administration of a tariff quota for meat of bovine animals, frozen, falling within CN code 0202 and prod- ucts falling within CN code 0206 29 91 (from 1 July 1999 to 30 June 2000) (1), and in particular Article 5 thereof, Whereas Regulation (EC) No 995/1999 provides in partic- ular for the quantities reserved for traditional importers to be allocated in proportion to their imports during the period 1 July 1996 to 31 March 1999 under Regulations (EC) No 1141/96 (2), (EC) No 1042/97 (3), as amended by Regulation (EC) No 260/98 (4), and Regulation (EC) No 1142/98 (5); whereas in the other cases the quantities applied for exceed the quantities available under Article 2(2) of that Regulation; whereas, therefore, the quantities applied for should be reduced on a proportional basis in accordance with Article 5(2) of Regulation (EC) No 995/ 1999, HAS ADOPTED THIS REGULATION: Article 1 Every application for the right to import lodged in accordance with Regulation (EC) No 995/1999 shall be granted to the following extent: a) 278,967 kg imported during the period 1 July 1996 to 31 March 1999 under Regulations (EC) No 1141/96, (EC) No 1042/97 and (EC) No 1142/98 for importers as defined in Article 2(1)(a) of Regulation (EC) No 995/1999; b) 7,423 tonnes per application in the case of operators as defined in Article 2(1)(b) of Regulation (EC) No 995/ 1999. Article 2 This Regulation shall enter into force on 24 June 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 June 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 122, 12.5.1999, p. 3. (2) OJ L 151, 26.6.1996, p. 9. (3) OJ L 152, 11.6.1997, p. 2. (4) OJ L 25, 31.1.1998, p. 42. (5) OJ L 159, 3.6.1998, p. 11.